NO. 07-99-0468-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



MAY 8, 2001



______________________________





RICKY STEVEN LYNN, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE





_________________________________



FROM THE 163
RD
 DISTRICT COURT OF ORANGE COUNTY;



NO. B940471; HONORABLE DAVID A. DUNN, JUDGE



_______________________________



Before BOYD, C.J., and REAVIS and JOHNSON, JJ.

Appellant Ricky Steven Lynn appeals a judgment revoking his probation from a conviction for burglary, and imposing sentence.  We affirm.

Pursuant to a plea bargain, appellant entered a plea of guilty to a charge of burglary on December 8, 1994.  The Honorable David Dunn, Judge of the 163rd
 District Court of Orange County (the trial court), found that the evidence substantiated appellant’s guilt, accepted the guilty plea, found appellant guilty, sentenced appellant to confinement for eight years, a fine of $800, and ordered restitution.  The confinement portion of the sentence was suspended and appellant was placed on probation for eight years.

On March 5, 1997, the State filed a motion to revoke appellant’s probation.  The motion was heard on January 15, 1998.  Appellant pled true to certain violations alleged as the basis for the motion.  The trial judge found that appellant violated his probation terms, continued his probation, and amended the probation terms.

On January 21, 1999, the State filed another motion to revoke appellant’s probation.  Appellant pled not true to violations alleged as the basis for the motion.  The motion was heard on June 21, 1999.  Based on testimony and evidence presented, the trial judge found that appellant violated his probation terms
, 
revoked appellant’s probation, and sentenced appellant to six years confinement in the Texas Department of Criminal Justice-Institutional Division.  Appellant timely filed a motion for new trial and a general notice of appeal.   
 

Counsel for appellant has filed a Motion to Withdraw and a Brief in Support thereof.  In support of the motion to withdraw, counsel has certified that, in compliance with 
Anders v. California
, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), the record has been diligently reviewed and that in the opinion of counsel, the record reflects no reversible error or grounds upon which an arguably meritorious appeal can be predicated.  Counsel thus concludes that the appeal is without merit. 

Counsel has attached exhibits showing that a copy of the 
Anders
 brief and Motion to Withdraw have been forwarded to appellant, and that counsel has appropriately advised appellant of appellant’s right to review the record and file a response to counsel’s motion and brief.  At the request of appellant’s counsel, the time for appellant to file a 
pro se
 response to the 
Anders
 brief, should appellant so desire, was extended.  Subsequently, at appellant’s request, the time for filing of a 
pro se
 response to the 
Anders
 brief was further extended on three separate occasions.  Appellant has not filed a response to counsel’s brief and motion to withdraw.

We have made an independent examination of the record to determine whether there are any arguable grounds meriting appeal.  
See
 
Penson v. Ohio
, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); 
Stafford v. State
, 813 S.W.2d 503, 511 (Tex.Crim.App. 1991).  We have found no such grounds.  We agree that the appeal is without merit. 

Accordingly, counsel’s Motion to Withdraw is granted.  The judgment of the trial court is affirmed.



Phil Johnson

    Justice







Do not publish.